Case: 19-50169 Document: 11 Filed: 10/01/19 Page 1 of 8

UNITED STATES BANKRUPTCY COURT
DISTRICT OF SOUTH DAKOTA

In re: ) Bankr. No. 19-50169
) Chapter 13
)
TYRA LEE AUSTIN ) PLAN DATED OCTOBER 1, 2019
SSN/ITIN xxx-xx-8652 )
)
Debtor. )

Part 1. Notice of Certain Items

 

The following items may be of particular importance to some creditors. Creditors and other
parties in interest are given notice of them pursuant to Federal Rule of Bankruptcy
Procedure 3015.1.

 

1.1 | Nonstandard provisions. O1 Included | mNot
in Part 8 Included

 

1.2 | A limit on the amount of a secured claim based on a
valuation of the collateral for the claim, which may result | O Included | =Not
in a partial payment or no payment at all to the secured | in Part 5.3 | Included

 

 

 

 

 

 

creditor.

1.3 | Avoidance of a judicial lien or a nonpossessory, | UO Included | =Not
nonpurchase money security interest on property claimed | in Part__| Included
exempt.

 

ieee ETM eR Pola Co ner Titul ck onal cae

 

2.1 Plan term. Debtor(s) will make the first plan payment on or before October 19, 2019
and the last plan payment on or before September 19, 2022.

2.2 Debtor's(s') payments to the trustee. Debtor(s) will pay $160.00 per month to the
chapter 13 trustee for 36 months, for a total of $5,760.00

During the plan term, Debtor(s) will give the trustee a copy of each federal income tax
return at the same time the return is filed. Debtor(s) will also turn over to the trustee any
federal income tax refunds Debtor(s) receives( ), after any statutory set-off by the Internal
Revenue Service, for tax years 2019, 2020, 2021.
Case: 19-50169 Document: 11 Filed: 10/01/19 Page 2 of 8

Debtors also commit to the plan any disposable income, as defined by 11 U.S.C. §
1325(b)(2), that Debtors receive in the first 36 months of the plan, beginning October 19,
2019 and ending September 19, 2022.

 

nent of Admini

3.1 Trustee fees. The trustee's fees will be paid from Debtors’ plan payments, including
any tax refunds or disposable income committed to the plan, at the rate provided by 11
U.S.C. § 326(b) and 28 U.S.C. § 586(e).

3.2 Debtor's(s') attorney fees.
1 No such claim owed.

After Debtor's(s') attorney files and gives notice of a fee application, the Court will enter an
order awarding the attorney fees consistent with 11 U.S.C. § 330. The attorney fees
awarded will be paid as follows:

Estimated total fees paid through plan Estimated payments

$4,000.00 $143.00 per month for 28 months
beginning October 19, 2019.

lf the Court awards fees that total less than the estimate above, unsecured creditors may
receive a distribution that is more than the estimate set forth in Part 6. If the Court awards
fees that total more than the estimate above, Debtor(s) may file a motion to modify the
confirmed plan to provide for those additional fees. If the Court approves the modification,
unsecured creditors may receive a distribution that is less than the estimate set forth in
Part 6. The actual amount of the monthly installment will be calculated by the trustee
based on the Court's fee order.

3.3 Domestic support obligations to be paid in full.
=No such claim owed.

$ $ at $ per month.

 

3.4 Domestic support obligations assigned to or owed to a governmental unit and
that may be paid /ess than the full amount.
= No such claim owed.

3.5 Other priority claims.
The priority claims under 11 U.S.C. § 507 listed below will be paid in full during the plan

term, without interest, through disbursements by the trustee:
= No such claim owed.
Case: 19-50169 Document: 11 Filed: 10/01/19 Page 3 of 8

 

Part 4. Executory Contracts and Unexpired Leases

4.1 Assumptions.
= None to assume.

4,2 Rejections.
None to reject.

Debtor(s) rejects( ) the following executory contracts and unexpired leases. Any claim
arising from a rejection will be treated as a general unsecured claim in Part 6.

Name of lessor or other party to contract Description of leased property or
subject of executory contract

 

Part 5. Treatment of Secured Claims

 

5.1 Claims secured only by Debtor's(s') principal residence.
No such claim owed.

5.2 Claims fully secured by real or personal property, excluding claims in Parts 5.1
and 5.4.
0 No such claim owed.

Any arrearage on the claim(s) listed below will be paid in full during the plan term through
disbursements by the trustee, with interest, if any, at the rate stated. If there is no
arrearage, "none" is inserted. Debtor(s) will make the current installment payments to the
creditor(s) during the plan term and thereafter, as may be necessary. Unless otherwise
stated, the balance owed and Debtor's(s') current installment payments, as to the amount,
the rate of interest, and the length of the repayment term, will be consistent with the written
agreement between Debtor(s) and the creditor and may occasionally change pursuant to
the agreement's terms.

Unless otherwise ordered by the Court, the amount of the arrearage and the balance owed

3
Case: 19-50169 Document: 11 Filed: 10/01/19 Page 4 of 8

stated below are controlling and, if the value of the creditor's collateral exceeds the amount
of its allowed claim, the balance owed includes interest and other allowances provided by
11 U.S.C. § 506(b), unless the creditor has otherwise agreed.

A creditor listed below will retain its lien or other encumbrance on the collateral stated until
the creditor's claim is paid in full pursuant to the written agreement between Debtor(s) and
the creditor, at which time the lien or other encumbrance will terminate and shall be
promptly released by the creditor.

If the Court grants a creditor listed below relief from the automatic stay regarding the
collateral described below, then, unless otherwise ordered by the Court, the trustee's
payments to that creditor under this part will cease.

Name of creditor and Arrearage, if any, and payment terms Balance, excluding any arrearage,
description of collateral ["none” inserted if no arrearage] and current installment terms

Auto Loan Acceptance

 

 

2005 Chevy Trailblazer $0.00 at $0.00.00 per $3,231.00(est) at $450.00 per
month for months, which month for 7 months, which
includes interest at_ 0 %. includes interest at agreement rate.

5.3 Claims partially secured by real or personal property as provided by 11
U.S.C. § 506(a).
@No such claim owed.

5.4 Secured claims excluded from 11 U.S.C. § 506.
No such claim owed.

A creditor listed below holds a claim that either was incurred within 910 days before the
petition date and is secured by a purchase money security interest in a motor vehicle
acquired for personal use or was incurred within one year of the petition date and is
secured by a purchase money security interest in any thing of value. These claims will be
paid in full pursuant to the written agreement between Debtor(s) and the creditor. During
the plan term, the installment payments will be made by the trustee. After the plan term,
any remaining installment payments will be made by Debtor(s) directly to the creditor. A
creditor listed below will retain its lien or other encumbrance on the collateral stated until
the claim is paid in full, at which time the lien or other encumbrance will terminate and shall
be promptly released by the creditor. Unless otherwise ordered by the Court, the claim
amounts stated below are controlling.

If relief from the automatic stay is granted to a secured creditor listed below as to the

4
Case: 19-50169 Document: 11 Filed: 10/01/19 Page 5of8

collateral described below, then, unless otherwise ordered by the Court, the trustee's
payments to that creditor under this part will cease.

Name of creditor and Total claim Current installment term
description of collateral

5.5 Surrender of collateral and relief from stay; continuation of co-debtor stay.
=No collateral to be surrendered.

    

Part 6. Treatment of Unsecured, Nonpriority Claims
0 No such claim owed.

After making the disbursements described in Parts 3, 4.1, and 5, the trustee will distribute
the balance of the plan payments and other funds received from Debtor(s), including any
tax refunds and disposable income committed to the plan, to creditors holding unsecured,
nonpriority claims who timely file a proof of claim on or before the deadline established by
Federal Rule of Bankruptcy Procedure 3002(c). If a creditor holding an unsecured,
nonpriority claim receives appropriate notice of the case but fails to timely file a proof of
claim, that creditor's claim will be discharged to the extent set forth in 11 U.S.C. § 1328(a)
when Debtors complete all plan payments. If all unsecured, nonpriority creditors known to
Debtors timely file proofs of claim, each creditor holding an unsecured, nonpriority claim will
receive approximately 2 % of its allowed claim.

Attached to this plan as Exhibit B and incorporated by reference is Debtor's(s’) liquidation
analysis showing the total payments under this section to creditors holding unsecured,
nonpriority claims will be at least as much as these creditors would receive if Debtors’
nonexempt assets were liquidated in a case under chapter 7 of the bankruptcy code.

Part 7. Other Provisions

 

7.1 Property of the estate. Unless otherwise ordered by the Court, property of the
bankruptcy estate will vest with Debtors upon confirmation of the plan.

7.2 Changes in Debtor's(s') income and expenses.
= No post-petition changes in income or expenses.

7.3 Taxes. During the plan term, Debtor(s) will timely file all tax returns required by any
governmental entity and will provide a copy of each return to the trustee at the same time
the return is filed. During the plan term, Debtor(s) will also pay when due any tax imposed

2 = aa ee

5
Case: 19-50169 Document: 11 Filed: 10/01/19 Page 6 of 8

Part 8. Nonstandard Provisions

= None.

A nonstandard provision is a provision not otherwise included in Appendix 3A of the local
bankruptcy rules for the District of South Dakota. Pursuant to Federal Rules of Bankruptcy
Procedure 3015(c) and 3015.1(e)(1), nonstandard provisions are set forth in this part only.
Any nonstandard provision set forth elsewhere in this plan is ineffective.

This plan includes the following nonstandard provisions:
NONE

Part 9. Signatures of Debtor(s) and Attorney for Debtor(s)

 

By signing and filing this plan, Debtors, if not represented by an attorney, or the attorney
for Debtors certifies the plan does not contain any nonstandard provisions other than any
set forth in Part 8.

Dated: October 1, 2019.

/s/ Tyra Lee Austin
Tyra Lee Austin

Dated: October 1, 2019.

/s/ John H. Mairose

John H. Mairose

Attorney for Debtor

2640 Jackson Blvd., Ste. 3
Rapid City SD 57702
605/348-7836
605/348-9802 - Fax

Mairoselaw@msn.com

Exhibit A. Summary of Debtor's(s') Payments to

 

Trustee and Trustee's Disbursements

A.1 Debtor's(s') payments to trustee under plan.

6
Case: 19-50169 Document: 11 Filed: 10/01/19 Page 7 of 8

$160.00 per month for 36 months, for a total of $5,760.00 (gross)
Less trustee's fee (approx. 9.091% of gross) $ 523.64
Available for distribution $5,236.36

 

Debtor(s) has(have) also committed tax refunds for tax years 2019, 2020, 2021, and
disposable income from October 19, 2019 through September 19, 2022 to plan payments,
which may increase the funds available for distribution.

A.2 Trustee's total disbursements under plan.

Administrative expenses attorney for Debtor(s) $4,000.00

$

Other priority claims
(listed by creditor) $0.00

Leases and executory contract
arrearage payments (listed by
lessor or other party to contract)

 

 

$0.00
Secured claims arrearage
payments (listed by creditor) $0.00
Unsecured, nonpriority claims (as scheduled,
unless proof of claim deadline has expired) $1.236.36

$5,760.00

 

Market Total of Valid Claimed Equity
Value Encumbrances Exemptions

Real Property Interests (by parcel, from Schedule A/B, Part 1)

Vehicles, Trailers, Etc. (by item, from Schedule A/B, Part 2)
2005 Chevy Trailblazer $3,000.00 $3,231.00 $ 0.00 $0.00

Personal and Household Items (not itemized, from Schedule A/B, Part 3)
$4,448.00 $0.00 $4,448.00 $0.00
Case: 19-50169 Document: 11 Filed: 10/01/19 Page 8 of 8

Financial Assets (not itemized, from Schedule A/B, Part 4)
$3700.00 $0.00 $3,700.00 $0.00

Business-related Property (excluding farm/ranch property; not itemized, from Schedule A/B, Part 5)
$ $ $ $

Farm/Ranch-related Property (not itemized, from Schedule A/B, Part 6)
$ $ $ $

Other Property Interests (by item, from Schedule A/B, Part 7)

Total equity: $0.00
Less 20% liquidation costs $
Less chapter 7 trustee fees
per 11 U.S.C. § 326(a) $

TOTAL AVAILABLE FOR DISTRIBUTION $ 0.00
